DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.
This action is Non-Final.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/534,261, filed on 6/8/2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 5-8, 16, 18-21 are objected to because of the following informalities:  Claim terminology should be clear and consistent throughout the claims: claims 3, 5, 16, 18 “the filter characteristic” and “the adapted filter characteristic” should read “ “the dynamically adapting filter characteristic”; claims 5-8, 19-21 “the low-pass cutoff frequency” should read “the variable low-pass cutoff frequency”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: The claims fail to conform with MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” As the claim(s) contain additional periods, or does not end in a period the claim(s) is objected to.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 appears to be missing commas.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit configured to” in claims 14-26).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The independent claims recite the similar limitations “b) a corrected pulse measurement signal is produced from the acquired pulse measurement signal by means of signal processing…d) the acquired pulse measurement signal, for the purposes of producing the corrected pulse measurement signal, is subjected to adaptive filtering with a dynamically adapting filter characteristic in order to compensate the influence of a reflected component of the pulse pressure wave” (claim 1 illustrative of device claim 14) which are rejected for lack of adequate written description. The claims recite broad scope of signal processing for adaptive filtering using a dynamically adaptive filter characteristic, but the disclosure as filed only contains one way of achieving the claimed functions. The scope covers all adaptive filtering, including to the time and frequency, and all ways the filter characteristic could be adaptive, but the disclosure as filed only contains support for converting pulse signal to frequency domain, and using a quotient of harmonics signals in the frequency domain to set forth the adaptive cutoff frequency. This situation is similar to LizardTech. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. The dependent claims are rejected for depending on a rejected claim.
Claims 12-13, 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed features that do not have explained steps or algorithms for how applicant achieves the claimed results are: claim 12: “wherein the reflected component of the pulse pressure wave is evaluated separately in order to obtain information at least one of in respect of the speed of the pulse pressure wave, in respect of the pulse transit time between the heart and the pulse measurement point, in respect of static properties of the cardiac system and vessel system of the patient, in respect of dynamic properties of the cardiac system and vessel system of the patient, in respect of the compliance of the vessels of the patient and in respect of the pre-ejection period” and claim 13 “the corrected pulse measurement signal is used to determine at least one of the physiological parameters of the group containing a blood pressure prevailing at the pulse measurement point, a central blood pressure, a plethysmogram in the proximity of the heart, static properties of the cardiac system and vessel system of the patient, dynamic properties of the cardiac system and vessel system of the patient and the compliance of the vessels of the patient and the pre-ejection period” (claims 25-26 recite similar features to the exemplary cited). However, the disclosure as filed merely repeats the claimed limitations without explaining how applicant achieved the claimed desired results from the claimed data. Thus, the Specification does describe the active steps being claimed. Although such step may be possible, this is not the test for compliance with the written description requirement. Rather, “the test for [written description] sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). In this case, Applicant merely establish that the inventor(s) could have had possession of the claimed subject matter as of the filing date, not that they did have possession at that time. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed.
Federal Register Notice of January 7, 2019:
At issue in Vasudevan was whether the patent specification provided sufficient written description support for a limitation of the asserted claims. Vasudevan, 782 F.3d at 681–83. The Federal Circuit explained that ‘‘[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’ ’’ Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer-implemented functional claim at issue, the Federal Circuit stated that ‘‘[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.’’ Vasudevan, 782 F.3d at 683. In order to satisfy the written description requirement set forth in 35 U.S.C. 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant hasdemonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (‘‘The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification’’); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) (‘‘Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]’’); cf. id. (‘‘A claim will not be invalidated on [§ ] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.’’). While ‘‘[t]here is no special rule for supporting a genus by the disclosure of a species,’’ the Federal Circuit has stated that ‘‘[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus.’’ Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that ‘‘so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.’’). See also Rivera v. Int’l Trade Comm’n, 857 F.3d 1315, 1319–21 (Fed. Cir. 2017) (affirming the Commission’s findings that ‘‘the specification did not provide the necessary written description support for the full breadth of the asserted claims,’’ where the claims were broadly drawn to a ‘‘container . . . adapted to hold brewing material’’ while the specification disclosed only a ‘‘pod adapter assembly’’ or ‘‘receptacle’’designed to hold a ‘‘pod’’). Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., ‘‘how [the claimed function] is achieved,’’ Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’’ Microsoft Computer Dictionary (5th ed., 2002). Applicant may ‘‘express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.’’ Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.

MPEP 2161.01:
I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION 
The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-64, 19 USPQ2d 1111, 1115-16 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04. 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.” Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)(“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). 
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-13, the claims do not recite any active steps for the method being claimed. This makes the metes and bounds of the claim unclear which renders the claims indefinite.
Regarding claim 9, in addition to the issues raised prior, the claim if positively recited would amount to a mere use claim which renders the claim indefinite. See MPEP 2173.05(q). In addition, such claim is not typically seen for a method step but a device claim, what is it that is being used?
Regarding claims 1 and 14, the limitations of “means of signal processing”, and then further limitations describing the adaptive filtering render the claims indefinite. It is unclear if these are the same limitations being further limited, or are different. Applicant should amend the claim to make clearer the meaning.
Claim 1 recites the limitations “the blood vessels”, “the heart”, “the basis”, “the purposes”, and “the influence”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations “the relevant measurement section”, “the frequency domain”, “the time domain”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations “the amplitude maxima”, “the current value”, “the quotient”, “the second amplitude maximum”, “the third amplitude maximum”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 11-12, the limitations “wherein the reflected component of the pulse pressure wave is evaluated separately” renders the claim indefinite. The meaning of this claim is not clear as to what is meant to be achieved and limited. This makes the metes and bounds of the claim unclear which renders the claim indefinite. Applicant should amend the claim to make clearer what is intended.
Claim 12 recites the limitation “the speed”, “the pulse transit time”, “the cardiac system”, “the compliance”, “the pre-ejection period”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations “the proximity”, “the cardiac system”, “the compliance”, “the pre-ejection period”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “the blood vessels”, “the heart”, “the basis”, “the purposes”, and “the influence”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations “the relevant measurement section”, “the frequency domain”, “the time domain”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations “the amplitude maxima”, “the current value”, “the quotient”, “the second amplitude maximum”, “the third amplitude maximum”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 24-25, the limitations “wherein the evaluation unit is configured to separately evaluate the reflected component” renders the claim indefinite. The meaning of this claim is not clear as to what is meant to be achieved and limited. This makes the metes and bounds of the claim unclear which renders the claim indefinite. Applicant should amend the claim to make clearer what is intended.
Claim 25 recites the limitation “the speed”, “the pulse transit time”, “the cardiac system”, “the compliance”, “the pre-ejection period”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitations “the proximity”, “the cardiac system”, “the compliance”, “the pre-ejection period”.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1
b) a corrected pulse measurement signal is produced from the acquired pulse measurement signal by means of signal processing, and 
c) the at least one physiological parameter is ascertained on the basis of the corrected pulse measurement signal, wherein 
d) the acquired pulse measurement signal, for the purposes of producing the corrected pulse measurement signal, is subjected to adaptive filtering with a dynamically adapting filter characteristic in order to compensate the influence of a reflected component of the pulse pressure wave.

Claim 14
b) ascertaining a corrected pulse measurement signal from the acquired pulse measurement signal by means of signal processing and for ascertaining the at least one physiological parameter on the basis of the corrected pulse measurement signal, wherein 
c) producing the corrected pulse measurement signal, to subject the acquired pulse measurement signal to adaptive filtering with a dynamically adapting filter characteristic in order to compensate the influence of a reflected component of the pulse pressure wave.

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1
a) a pulse measurement signal of a pulse pressure wave propagating within the blood vessels and emanating from the heart is acquired at a pulse measurement point,

Claim 14
a) a pulse sensor for acquiring a pulse measurement signal of a pulse pressure wave which, emanating from the heart, propagates within the blood vessels up to a pulse measurement point at which the pulse sensor is arranged, and 
an evaluation unit for
These claimed features are merely data gathering steps or the use of computer structures as a tool. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as listed above. Such limitations related to sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm or used for mental processes, and thus, do not add a meaningful limitation to the method or device as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm/mental processes. In addition, these sensor structures are known from Terry (US 2004/0039273) Figure 1,Addison et al. (US 2005/0070774) paragraph 9, Chen et al. (US 2002/0058876) Figure 1, Chen et al. (US 2003/0199770) Figure 1, Huiku et al. (US 2006/0217615) Figure 13, and in general are generic sensors in generic locations producing the expected photoplethysmographic (PPG) related data signals. The method does not contain any computing structure, such that the steps can all be analog/mental processing of the data from the data gathered which further supports that the claims are directed to a judicial exception without significantly more. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. It is unclear how the claimed invention is an improvement to technology since adaptive filtering is common in the art (Terry (US 2004/0039273), Diab et al. (US 6,002,952), Hersh (US 2012/0157791). The additional limitations recited in the dependent claims are merely directed to further specific data processing and determining further data metrics for use in the abstract idea (A more specific abstraction is still an abstraction). Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14-26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 32 recites the limitation “the pulse sensor is arranged”, which is directed to or encompasses human organisms. The claim should be amended to recite “the pulse sensor is adapted to be arranged”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 14-16, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry (US 2004/0039273).
Regarding claim 1, Terry teaches a method for determining at least one physiological parameter of a patient, in which a) a pulse measurement signal of a pulse pressure wave propagating within the blood vessels and emanating from the heart is acquired at a pulse measurement point (see entire document, especially Figure 1), b) a corrected pulse measurement signal is produced from the acquired pulse measurement signal by means of signal processing(see entire document, especially Figures 4 and 7), and c) the at least one physiological parameter is ascertained on the basis of the corrected pulse measurement signal (see entire document, especially Figure 4 and 7), wherein d) the acquired pulse measurement signal, for the purposes of producing the corrected pulse measurement signal, is subjected to adaptive filtering with a dynamically adapting filter characteristic in order to compensate the influence of a reflected component of the pulse pressure wave (see entire document, especially Figures 4 and 7, [0063], [0071]-[0072] adaptive filtering and the results of such filtering).
Regarding claim 2, Terry teaches wherein the acquired pulse measurement signal is decomposed into measurement sections which can respectively be assigned to a heartbeat, a corrected section is ascertained from each measurement section by means of adaptive filtering, and the corrected sections thus produced are composed to form the corrected pulse measurement signal (see entire document, especially Figures 4 and 7 windowing and subsequent processing to generate corrected signals).
Regarding claim 3, Terry teaches  wherein the relevant measurement section of the acquired pulse measurement signal is converted into an initial frequency signal by means of a transformation into the frequency domain, the initial frequency signal is used for adapting the filter characteristic and then subjected to adaptive filtering with the adapted filter characteristic, wherein a corrected frequency signal is formed, said corrected frequency signal being converted into the corrected section by means of a back transformation into the time domain (see entire document, especially Figures 4 and 7, [0071]-[0072]).
Regarding claim 9 Terry teaches it is used during a calibration (see entire document, especially [0020]).
Regarding claim 10, Terry teaches wherein the reflected component of the pulse pressure wave is ascertained as a difference signal corresponding to a difference between the acquired pulse measurement signal and the corrected pulse measurement signal (see entire document, especially [0072]).
Regarding claim 11, Terry teaches wherein the reflected component of the pulse pressure wave is evaluated separately (see entire document, especially [0016]-[0017] interpreted to read on harmonics differences).
Regarding claim 14, Terry teaches a device for determining at least one physiological parameter of a patient, comprising a) a pulse sensor for acquiring a pulse measurement signal of a pulse pressure wave which, emanating from the heart, propagates within the blood vessels up to a pulse measurement point at which the pulse sensor is arranged (see entire document, especially Figure 1), and b) an evaluation unit for ascertaining a corrected pulse measurement signal from the acquired pulse measurement signal by means of signal processing and for ascertaining the at least one physiological parameter on the basis of the corrected pulse measurement signal (see entire document, especially Figures 4 and 7), wherein c) the evaluation unit is configured, for the purposes of producing the corrected pulse measurement signal, to subject the acquired pulse measurement signal to adaptive filtering with a dynamically adapting filter characteristic in order to compensate the influence of a reflected component of the pulse pressure wave (see entire document, especially Figures 4 and 7, [0063], [0071]-[0072] adaptive filtering and the results of such filtering).
Regarding claim 15, Terry teaches wherein the evaluation unit is configured to decompose the acquired pulse measurement signal into measurement sections which can respectively be assigned to a heartbeat, ascertain a corrected section from each measurement section by means of adaptive filtering, and compose the corrected sections thus produced to form the corrected pulse measurement signal (see entire document, especially Figures 4 and 7 windowing and subsequent processing to generate corrected signals).
Regarding claim 16, Terry teaches wherein the evaluation unit is configured to convert the relevant measurement section of the acquired pulse measurement signal into an initial frequency signal by means of a transformation into the frequency domain, use the initial frequency signal for adapting the filter characteristic and then subject said initial frequency signal to adaptive filtering with the adapted filter characteristic, wherein a corrected frequency signal is formed, and the evaluation unit is further configured to convert the corrected frequency signal into the corrected section by means of a back transformation into the time domain (see entire document, especially Figures 4 and 7, [0071]-[0072]).
Regarding claim 22, Terry teaches wherein the evaluation unit is configured to perform ascertaining the corrected pulse measurement signal and ascertaining the at least one physiological parameter on the basis of the corrected pulse measurement signal during a calibration of the device (see entire document, especially [0020]).
Regarding claim 23, Terry teaches wherein the evaluation unit is configured to ascertain the reflected component of the pulse pressure wave as a difference signal corresponding to a difference between the acquired pulse measurement signal and the corrected pulse measurement signal (see entire document, especially [0072]).
Regarding claim 24, Terry teaches wherein the evaluation unit is configured to separately evaluate the reflected component (see entire document, especially [0016]-[0017] interpreted to read on harmonics differences).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2004/0039273).
Regarding claim 4 and 17, Terry teaches the adaptive filtering is carried out as adaptive band pass filtering with a variable low-pass cutoff frequency (see entire document, especially [0062]). A band pass filter is well known that it can be constructed by a combination of a high pass and a low pass filter as an alternative circuit design (Official Notice). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a low pass and high pass filter as the disclosed band pass filter to achieve the same result of filtering signals.

Claims 12, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2004/0039273) as applied to claim 10, 23 above, and further in view of Goodman (US 2003/0036685).
Regarding claim 12, the limitations are met by Terry, except the limitation of wherein the reflected component of the pulse pressure wave is evaluated separately in order to obtain information at least one of in respect of the speed of the pulse pressure wave, in respect of the pulse transit time between the heart and the pulse measurement point, in respect of static properties of the cardiac system and vessel system of the patient, in respect of dynamic properties of the cardiac system and vessel system of the patient, in respect of the compliance of the vessels of the patient and in respect of the pre-ejection period is not directly taught.
Goodman teaches a similar system of monitoring pressure waves, and teaches techniques for the reflected component of the pulse pressure wave is evaluated separately in order to obtain information at least one of in respect of the speed of the pulse pressure wave, in respect of the pulse transit time between the heart and the pulse measurement point, in respect of static properties of the cardiac system and vessel system of the patient, in respect of dynamic properties of the cardiac system and vessel system of the patient, in respect of the compliance of the vessels of the patient and in respect of the pre-ejection period (see entire document, especially [0010], [0149], [0177]-[0179]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of assessing timing factors related to a reflected wave in a patient to further assess the patient’s health.
Regarding claim 25, the limitations are met by Terry, except the limitation of wherein the evaluation unit is configured to separately evaluate the reflected component in order to obtain information at least one of in respect of the speed of the pulse pressure wave, in respect of the pulse transit time between the heart and the pulse measurement point, in respect of static properties of the cardiac system and vessel system of the patient, in respect of the speed of the pulse pressure wave, one of in respect of the pulse transit time between the heart and the pulse measurement point and in respect of dynamic properties of the cardiac system and vessel system of the patient and in respect of the compliance of the vessels of the patient and in respect of the pre-ejection period is not directly taught.
Goodman teaches a similar system of monitoring pressure waves, and teaches techniques such that the evaluation unit is configured to separately evaluate the reflected component in order to obtain information at least one of in respect of the speed of the pulse pressure wave, in respect of the pulse transit time between the heart and the pulse measurement point, in respect of static properties of the cardiac system and vessel system of the patient, in respect of the speed of the pulse pressure wave, one of in respect of the pulse transit time between the heart and the pulse measurement point and in respect of dynamic properties of the cardiac system and vessel system of the patient and in respect of the compliance of the vessels of the patient and in respect of the pre-ejection period (see entire document, especially [0010], [0149], [0177]-[0179]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of assessing timing factors related to a reflected wave in a patient to further assess the patient’s health.

Claims 13, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 2004/0039273) as applied to claims 1, 14 above, and further in view of Shusterman (US 2011/0190598).
Regarding claim 13, the limitations are met by Terry, except the limitation of wherein the corrected pulse measurement signal is used to determine at least one of the physiological parameters of the group containing a blood pressure prevailing at the pulse measurement point, a central blood pressure, a plethysmogram in the proximity of the heart, static properties of the cardiac system and vessel system of the patient, dynamic properties of the cardiac system and vessel system of the patient and the compliance of the vessels of the patient and the pre-ejection period is not directly taught.
Shusterman teaches a similar system which measures various parameters from a local wave, and teaches wherein the corrected pulse measurement signal is used to determine at least one of the physiological parameters of the group containing a blood pressure prevailing at the pulse measurement point, a central blood pressure, a plethysmogram in the proximity of the heart, static properties of the cardiac system and vessel system of the patient, dynamic properties of the cardiac system and vessel system of the patient and the compliance of the vessels of the patient and the pre-ejection period (see entire document, especially [0009], [0062], Figure 3, [0048], [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using corrected pleth signals to further assess the patient’s health.
Regarding claim 26, the limitations are met by Terry, except the limitation of wherein the evaluation unit is configured to use the corrected pulse measurement signal to determine at least one of the physiological parameters of the group containing a blood pressure prevailing at the pulse measurement point, a central blood pressure, a plethysmogram in the proximity of the heart, static properties of the cardiac system and vessel system of the patient, dynamic properties of the cardiac system and vessel system of the patient, the compliance of the vessels of the patient and the pre-ejection period is not directly taught.
Shusterman teaches a similar system which measures various parameters from a local wave, and teaches wherein the evaluation unit is configured to use the corrected pulse measurement signal to determine at least one of the physiological parameters of the group containing a blood pressure prevailing at the pulse measurement point, a central blood pressure, a plethysmogram in the proximity of the heart, static properties of the cardiac system and vessel system of the patient, dynamic properties of the cardiac system and vessel system of the patient, the compliance of the vessels of the patient and the pre-ejection period (see entire document, especially [0009], [0062], Figure 3, [0048], [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using corrected pleth signals to further assess the patient’s health.

Conclusion
No prior art has been applied to claims 5-8, 18-21, although the art of record uses adaptive filtering (see above rejections), and suggests cutoff frequencies may be whatever is desired, and that such can be based on any number of desired harmonics (see pertinent art cited below), the art of record does not teach using the claimed frequency signal amplitude quotients as claimed to be used to adjust a low pass cutoff frequency as claimed with the additional features in the independent and subsequent intervening claims. The claims are not in condition for allowance due to the dependency, and outstanding 101 and/or 112 rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hersh (US 2012/0157791) teaches a similar adaptive filtering technique: 
“the high pass and low pass cutoff frequencies are based upon the heart rate from the patient and the desired number of harmonics used by the filtering technique.”
“Since most of the physiological information is contained within the fundamental frequency and the first two harmonics”
“However, it should be understood that the order of the filter selected, the sampling rate and other known factors influence the type of low pass filter that could be used in accordance with the present disclosure. Typically, the low pass filter coefficients will be picked to keep the highest desired harmonic just below the low pass cutoff frequency in order to optimally remove any artifact and any higher harmonic energy in a consistent manner.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791